DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35, 41-46, and 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 20090322510) in view of Official Notice.
Regarding claim 35, The claimed removable tracking device; and a seal, wherein the tracking device is configured to be securely attached to the seal and to the container such that the container cannot be accessed without breaking the seal is met by the seat being attached to the container as shown in figure 5 with a bolt (Berger: paragraphs 263-64).
Berger does not specifically disclose the claimed tracking device is configured to transmit a location of the container continuously via a wireless communication channel. Examiner takes Official Notice that it is well known in the art to utilize continuous wireless transmission of information. Modifying Berger to go from a system that saved its reporting and instead transmitted at all times in 

Regarding claim 41, the claimed universal connection configured to connect to multiple different types of seals and containers is met by the boll-holding segment being attached by a ball as seen in figures 4 and 5 of Berger. This ball-holding segment could be used with any number of attachment means other than a ball.

Regarding claim 42, the claimed tracking device includes temperature and vibration sensors is met by the temperature sensors (Berger: paragraph 247) and the motion/vibration sensor (Berger: paragraphs 298-99).

Regarding claim 43, the claimed tracking device is configured to transmit tracking data via a satellite and/or an internet connection is not specifically disclosed by Berger. Examiner takes Official Notice that it is well known in the art for satellite and/or internet communications to be used. Modifying Berger to use satellite and/or internet communications would increase the overall utility of the system by providing additional communication channels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Berger according to Official Notice.

Regarding claim 44, the claimed tracking device further comprises a memory that is configured to store a bill of lading for a shipment in digital form is not specifically disclosed by Berger. Examiner takes Official Notice that it is well known in the art for memory to store digital information, including bills of lading. Modifying Berger to use digital memory to store a bill of lading would increase the overall utility of the system by providing additional information regarding what is in the sealed container. 

Regarding claim 45, the claimed tracking device is further configured to transmit tracking information in an encrypted form is not specifically disclosed by Berger. Examiner takes Official Notice that it is well known in the art for electronic information to be encrypted. Modifying Berger to use encryption would increase the overall security of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Berger according to Official Notice.

Regarding claim 46, the claim is interpreted and rejected as claim 35 stated above. The claimed GPS tracking device is met by the GPS receivers (Berger: paragraph 753).

Regarding claim 51, the claim is interpreted and rejected as claim 43 stated above.

Regarding claim 52, the claim is interpreted and rejected as claim 45 stated above.

Regarding claim 53, the claim is interpreted and rejected as claim 35 stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 11-13, 22, and 25 of U.S. Patent No. 10,019,878.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11, 15-17, 20, and 21 of U.S. Patent No. 10,912,829.
 Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter. The claim correspondence is as follows:

Claim
Application
10,019,878
10,772,957
10,912,829
35
 a removable tracking device; and a seal
a removable tracking device; a seal (cl 1)
a removable tracking device including a vibration sensor; a container; and a container seal (cl 1)
A tracking device configured to track movement of a container (cl 7)
 
wherein the tracking device is configured to transmit a location of the container continuously via a wireless communication channel
wherein the tracking device is configured to continuously transmit a location of the container to a computer configured to continuously receive and store the location of the container (cl 1)
wherein the tracking device is configured to transmit a location of the container continuously via the wireless communication channel (cl 1)
wherein the tracking device is configured to transmit a location of the container continuously via a wireless communication channel (cl 17)
 
wherein the tracking device is configured to be securely attached to the seal and to the container such that the container cannot be accessed without breaking the seal
wherein the connector is at least one of integrated with and securely attached to the seal and the container such that the container cannot be accessed without breaking the seal (cl 1)
wherein the tracking device is integrated with the container seal (cl 1)
a rigid connector integrated with the housing and configured to be securely attached to the container and a seal such that the container cannot be opened without breaking the seal (cl 7)
36
a processor that is configured to determine a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination; an accelerometer configured to measure acceleration of the container; and a GSM communication device configured to provide acceleration and location data to a remote computer
wherein the tracking device includes an accelerometer configured to measure the acceleration of the container, a GSM communication configured to forward the acceleration and location of the container to a distant computer (cl 10); wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and location of the container to a distant computer if GSM communication is not possible (cl 12); the claimed processor would have been obvious
wherein the tracking device is configured to detect a presence or absence of a GSM signal and to configure a wireless communication channel to be a GSM or satellite communication channel based on the detected presence or absence of the GSM signal (cl 1); the claimed processor would have been obvious
a processor that is configured to detect a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination (cl 7)
37
a power supply that includes a battery and/or a solar panel
a power supply (cl 10); the claimed battery and/or a solar panel would have been obvious
a power supply (cl 11); the claimed battery and/or a solar panel would have been obvious
a power supply (cl 8); the power supply includes a battery and/or a solar panel (cl 9)
38
a sensor that monitors breakage of the seal, the sensor connected to the GSM communication device
wherein the tracking device includes a sensor that monitors breakage of the seal, the sensor connected to the GSM communication (cl 11)
wherein the tracking device includes a sensor connected to the GSM communication that monitors breakage of the container seal (cl 12)
further comprising a sensor that monitors breakage of the seal, the sensor connected to the GSM communication device (cl 10)
39
wherein the sensor that monitors breakage of the seal is a 


wherein the sensor that monitors breakage of the seal is a 
40
a satellite communication device configured to forward the acceleration and location data of the container to a distant computer if GSM communication is not possible
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and location of the container to a distant computer if GSM communication is not possible (cl 12)
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and the location of the container to the remote computer if GSM communication is not possible (cl 13)
a processor that is configured to detect a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination (cl 7)
41
a universal connection configured to connect to multiple different types of seals and containers
wherein the tracking device includes a universal connection adaptable for connection to multiple different types of seals and containers (cl 8)
wherein the connector is a universal connector adaptable for connection to different types of containers (cl 9)
further comprising: a universal connection configures for connection to multiple different types of seals and containers (cl 13)
42
wherein the tracking device includes temperature and vibration sensors
wherein the tracking device includes temperature and vibration sensors (cl 13)
wherein the tracking device includes a sensor that detects temperature (cl 7); the claimed vibration sensors would have been obvious
wherein the tracking device includes temperature and vibration sensors (cl 15)
43
wherein the tracking device is configured to transmit tracking data via a satellite and/or an internet connection
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and location of the container to a distant computer if GSM communication is not possible (cl 12)
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and the location of the container to the remote computer if GSM communication is not possible (cl 13)
wherein the tracking device is configured to transmit tracking data via a satellite and/or an internet connection (cl 16)
44
wherein the tracking device further comprises a memory that is configured to store a bill of lading for a shipment in digital form
further comprising a bill of lading, the bill of lading not accessible without breaking the seal (cl 2)
further comprising a bill of lading, the bill of lading being at least one of stored at a warehouse facility and stored within the tracking device (cl 2)
wherein the tracking device further comprises a memory that is configured to store a bill of lading for a shipment in digital form (cl 20)
45
wherein the tracking device is further configured to transmit tracking information in an encrypted form
would have been obvious to one of ordinary skill in the art
would have been obvious to one of ordinary skill in the art
wherein the tracking device is further configured to transmit tracking information in an encrypted form (cl 21)
46
a housing that encloses a GPS tracking device; and a rigid connector integrated with the housing and configured to be securely attached to the container and a seal such that the container cannot be opened without breaking the seal
wherein the main body encloses at least a GPS tracker configured to track the location of a load, wherein the connector is at least one of integrated with and securely attached to the seal and the container such that the container cannot be accessed without breaking the seal, wherein the connector attachment and rigidity of the support member act to stabilize the main body and protect the tracking device during transit of the load (cl 1)
a removable tracking device including a vibration sensor; a container; and a container seal, wherein the tracking device is integrated with the container seal (cl 1); wherein the support member is a rigid elongated member, a first end of the elongated member attached to a housing and the second end of elongated member attached the container such that the container cannot be accessed without breaking the container seal (cl 6); wherein the tracking device includes an accelerometer configured to measure the acceleration of the container, a GPS tracker configured to track the location of the container (cl 11)
a housing that encloses a GPS tracking device; a rigid connector integrated with the housing and configured to be securely attached to the container and a seal such that the container cannot be opened without breaking the seal (cl 7)
 
 wherein the tracking device is configured to be attached with a rigid connection that prevents relative motion between the tracking device and the container during transit
wherein the main body encloses at least a GPS tracker configured to track the location of a load, wherein the connector is at least one of integrated with and securely attached to the seal and the container such that the container cannot be accessed without breaking the seal, wherein the connector attachment and rigidity of the support member act to stabilize the main body and protect the tracking device during transit of the load (cl 1)
wherein the tracking device includes a rigid support member with a connector at one end of the tracking device that connects the tracking device to the container seal (cl 4)
wherein the tracking device is configured to be attached with a rigid connection that that prevents relative motion between the tracking device and the container during transit (cl 7)
47
a processor that is configured to determine a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination, an accelerometer configured to measure acceleration of the container; a GSM communication device configured to provide acceleration and location data to a remote computer; and a power supply
wherein the tracking device includes an accelerometer configured to measure the acceleration of the container, a GSM communication configured to forward the acceleration and location of the container to a distant computer (cl 10); wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and location of the 

a processor that is configured to detect a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination (cl 7)
48
wherein the power supply includes a battery and/or a solar panel
a power supply (cl 10); the claimed battery and/or a solar panel would have been obvious
a power supply (cl 11); the claimed battery and/or a solar panel would have been obvious
a power supply (cl 8); the power supply includes a battery and/or a solar panel (cl 9)
49
a sensor that monitors breakage of the seal, the sensor connected to the GSM communication device
wherein the tracking device includes a sensor that monitors breakage of the seal, the sensor connected to the GSM communication (cl 11)
wherein the tracking device includes a sensor connected to the GSM communication that monitors breakage of the container seal (cl 12)
further comprising a sensor that monitors breakage of the seal, the sensor connected to the GSM communication device (cl 10)
50
wherein the sensor that monitors breakage of the seal is a conductance based sensor
would have been obvious to one of ordinary skill in the art
would have been obvious to one of ordinary skill in the art
wherein the sensor that monitors breakage of the seal is a conductance based sensor (cl 11)
51
wherein the tracking device is configured to transmit tracking data via a satellite and/or an internet connection
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and location of the container to a distant computer if GSM communication is not possible (cl 12)
wherein the tracking device includes a satellite communication apparatus configured to forward the acceleration and the location of the container to the remote computer if GSM communication is not possible (cl 13)
a processor that is configured to detect a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination (cl 7)
52
wherein the tracking device is further configured to transmit 


wherein the tracking device is further configured to transmit 
53
sealing a container with a seal that is securely attached to a tracking device such that neither the container nor the tracking device can be accessed without breaking the seal; and transmitting, via the tracking device, a location of the container via a wireless communication channel during transit of the container wherein the tracking device is attached to the container with a rigid connection that stabilizes and protects the tracking device during transit of the container and that prevents relative motion between the tracking device and the container
a rigid support member with a first end and a second end, the first end attached to a connector and the second end attached to a main body, the main body enclosing at least a GPS tracker configured to track the location of the load, wherein the connector is at least one of integrated with and securely attached to a container on the trailer and to a seal such that the container cannot be opened without breaking the seal, wherein the connector attachment and rigidity of the support member act to stabilize the main body and protect the tracking device during transit of the load, wherein the tracking device is configured to continuously transmit a location of the container to a computer configured to continuously receive and store the 

A tracking device configured to track movement of a container, the tracking device comprising: a housing that encloses a GPS tracking device; a rigid connector integrated with the housing and configured to be securely attached to the container and a seal such that the container cannot be opened without breaking the seal; wherein the tracking device is configured to be attached with a rigid connection that that prevents relative motion between the tracking device and the container during transit (cl 7)
54
determining, via the tracking device, a presence or absence of a GSM signal; and transmitting tracking information via a GSM or satellite communication channel based on the determination
further comprising satellite communication device configured to forward the acceleration and location of the container to a distant computer if GSM communication is not possible (cl 25); the claimed processor would have been obvious
wherein the tracking device is configured to detect a presence or absence of a GSM signal and to configure a wireless communication channel to be a GSM or satellite communication channel based on the detected presence or absence of the GSM signal (cl 1)
a processor that is configured to detect a presence or absence of a GSM signal and to transmit information via a GSM or satellite communication channel based on the determination (cl 7)









Allowable Subject Matter
Claims 36-40, 47-50, and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all double patenting issues were corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689